In the
                     Court of Appeals
             Second Appellate District of Texas
                      at Fort Worth
                  ___________________________

                       No. 02-18-00421-CV
                  ___________________________

RENO MANAGEMENT INC. AND ALFONSO FLORES NORIA, GUARANTOR
            JOINTLY AND SEVERALLY, Appellants

                                  V.

SMALL BUSINESS TERM LOANS, INC. D/B/A BFS CAPITAL, ASSIGNEE OF
                 BOFI FEDERAL BANK, Appellee


              On Appeal from County Court at Law No. 2
                       Denton County, Texas
                  Trial Court No. CV-2018-00916


                 Before Gabriel, Kerr, and Pittman, JJ.
                  Per Curiam Memorandum Opinion
               MEMORANDUM OPINION AND JUDGMENT

      We have considered Appellants’ unopposed motion to dismiss their appeal.

We grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Appellants must pay all costs of this appeal. See Tex. R. App. P. 42.1(d), 43.4.

                                                      Per Curiam

Delivered: April 25, 2019




                                           2